Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 1 of 16 PageID #: 2073




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:16-cv-00105-TBR

BRANDON R. BRUIN                                                                        PLAINTIFF

v.

WARDEN RANDY WHITE et al.                                                           DEFENDANTS


                            MEMORANDUM OPINION & ORDER

        This matter comes before the Court upon Defendants Karen (Vickery) Ramey, Kelly

Neely, Nancy Raines, Charles Davis, and Bruce Bauer’s (collectively, “Defendants”) Motion for

Summary Judgment. [DN 145.] Pro se Plaintiff Brandon Bruin (“Bruin”) has responded. [DN

151.] Defendants have replied. [DN 152.] As such, this matter is ripe for adjudication. For the

reasons that follow, IT IS HEREBY ORDERED that Defendants’ Motion for Summary

Judgment [DN 145] is GRANTED.

                                              I. Background

        Bruin is a convicted prisoner currently incarcerated at Eastern Kentucky Correctional

Complex. His claims in this action, however, concern his incarceration at the Kentucky State

Penitentiary (“KSP”). Bruin filed a series of complaints, supplemental complaints, and

amendments to complaints whereby he raises numerous claims against more than forty defendants.

Several of these defendants have been terminated from the action. His claims generally arise from

seven separate events: (1) the cutting of his dreadlocks; (2) being assaulted by another inmate; (3)

the denial of a “Vegan/Ital” diet; (4) excessive force during a cell extraction; (5) allegedly deficient

medical care regarding high blood pressure, headaches, and numbness; (6) claims arising from
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 2 of 16 PageID #: 2074




Plaintiff’s fasting and hunger strike; and (7) alleged interference with Plaintiff’s access to the

courts and medical records.

       On initial review [DN 48] of the complaint [DN 1] pursuant to § 1915A, the Court allowed

the following claims to continue: (1) Bruin’s First Amendment free-exercise and Fourteenth

Amendment due-process and equal-protection claims arising out of the May 2016 cutting of his

dreadlocks and refusal to allow Bruin to send the cut dreadlocks home against Defendants Charles

Crick, Roger Mitchell, James Smith, James R. Beeler, and Randy White in their official capacities

for injunctive relief and in their individual capacities for damages and injunctive relief; and (2)

Bruin’s Eighth Amendment failure-to-protect claim arising out of an assault by another inmate in

June 2016 against Defendants Bruce Von Dewingelo, Jill Roberts, and Micah Melton in their

individual capacities for damages.

       On initial review [DN 97] of Bruin’s first wave of amended and supplemental complaints

[DNs 20, 23, & 26], the Court allowed the following claims to continue: (1) the First Amendment

free-exercise and the Religious Land Use and Institutionalized Persons Act claims regarding denial

of a “Vegan/Ital Diet” against Defendants Melton, White, Terry Griffith, and Charles “Aaron”

Davis in their official capacities for injunctive relief and in their individual capacities for damages

and injunctive relief; (2) the First Amendment free-exercise claim regarding the cutting of

dreadlocks against Defendant John Gibbs in his official capacity for injunctive relief and in his

individual capacity for damages and injunctive relief and the RLUIPA claim regarding the cutting

of dreadlocks against Defendants Charles Crick, Mitchell, James Smith, Beeler, White, Belt, Skyla

Grief, Melton, Griffith, and Gibbs in their official capacities for injunctive relief and in their

individual capacities for damages and injunctive relief; (3) the Eighth Amendment excessive-force

claims regarding the July 30/August 1, 2016 cell extraction against Defendants Jonathan Ruch and



                                                  2
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 3 of 16 PageID #: 2075




Griffith in their individual capacities for damages; and (4) the Eighth Amendment claim of

deliberate indifference to a serious medical need regarding Plaintiff’s claims of untreated high

blood pressure, migraine headaches, loss of vision, tingling in limbs/fingers/toes, and episodes of

loss of consciousness against Defendants Davis, Karen Vickery, and Shastine Tangilag in their

individual capacities for damages and injunctive relief.

       On initial review [DN 112] of Bruin’s second wave of amended and supplemental

complaints [DNs 34, 54, 57, & 89] this Court allowed the following claims to continue: (1) the

First Amendment free-exercise claim regarding the May 2016 cutting of dreadlocks against

Defendant Duncan; (2) the various First, Eighth, and Fourteenth Amendment claims and state-law

medical negligence claims arising from a “Religious Fast” Plaintiff began on December 14, 2016,

which turned into a hunger strike requiring multiple cell extractions for blood work and eventual

forced hydration in January 2017 against Defendants White, Ramey, Neely, Raines, Bruce Bauer,

Grief, Burkett, Edmonds, Mitchell, James Smith, Michael Alexander, Inglish, Ruch, Corley,

Lauren N. Hawkins, Rodriquez, Coombs, Hope, Beeler, and Von Dewingelo; and (3) the Eighth

Amendment excessive-force claims against Defendants Swank and DeBoe, the Eighth

Amendment failure-to-protect claim against Defendant Grief, the First Amendment free-exercise

claim against Defendants Coombs and Rodriquez, and the retaliation claims against Defendants

Rodriquez, Coombs, DeBoe, Swank, and Grief. The Court also dismissed the RLUIPA claim it

previously allowed to proceed against Defendant Davis.

       Defendants now move the Court to dismiss all claims against them and terminate them

from this action.



                                           II. Legal Standard



                                                 3
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 4 of 16 PageID #: 2076




       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                              III. Discussion

A. Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act ("PLRA") bars a civil rights action challenging prison

conditions until the prisoner exhausts "such administrative remedies as are available." 42 U.S.C.

§ 1997e(a); see also Jones v. Bock, 549 U.S. 199, 211 (2007) ("There is no question that exhaustion



                                                  4
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 5 of 16 PageID #: 2077




is mandatory under the PLRA and that unexhausted claims cannot be brought in court."). In order

to exhaust administrative remedies, prisoners must complete the administrative review process in

accordance with the deadlines and other applicable procedural rules established by state law.

Jones, 549 U.S. at 218-19. "Proper exhaustion demands compliance with an agency's deadlines

and other critical procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, "failure

to exhaust administrative remedies under the PLRA is an affirmative defense that must be

established by the defendants." Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing

Jones, 549 U.S. at 204).

   1. Bruin’s Eighth Amendment Claim Against Defendants Ramey and Davis Regarding
      Untreated High Blood Pressure

       Bruin claims from April 7, 2016 to August 20, 2016 he had high blood pressure readings

and Defendants Davis and Ramey failed to treat him. [DN 26-2 at PageID 232.] Bruin initially

filed this action on July 5, 2016. [DN 1.] On September 8, 2016, Bruin filed a grievance stating he

was improperly prescribed lisinopril and clonidine to take simultaneously and his blood pressure

bottomed out as a result. [DN 145-2 at PageID 1257.] Bruin appealed the informal resolution to

the Health Care Grievance Committee on October 12, 2016. [Id. at PageID 1274.] However, he

filed this claim against Defendants Davis and Ramey in his supplemental complaint on October 4,

2016. [DN 26.] On October 11, 2016, the Heath Care Grievance Committee concurred with the

informal resolution. [DN 145-2 at PageID 1275.] Bruin then appealed the Health Care Grievance

Committee’s findings to the Medical Director. On October 17, 2016, the Medical Director

concurred with the decision of the Health Care Grievance Committee. [DN 145-2 at PageID 1275.]

Defendants claim Bruin did not fully exhaust his administrative remedies prior to bringing this

claim. Bruin does not dispute this fact but does argue he was not required to fully exhaust due to

noncompliance by KSP.

                                                 5
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 6 of 16 PageID #: 2078




       Corrections Policy & Procedure (“CPP”) requires a medical authority to respond to a

grievance within fifteen business days after receipt of the grievance at the informal resolution

stage. [DN 145-3 at PageID 1389.] Bruin submitted his grievance on September 8, 2016 and did

not receive a response until September 28, 2016. Defendants do not deny Bruin received resolution

outside of the fifteen-day requirement. However, they rely on two provisions that state:

       1. “If the health care staff member responsible for the informal resolution of health care
          grievances at an institution receives more than ten (10) grievances and they are due
          within two weeks of each other, then the Grievance Coordinator may call a moratorium
          on the time limits for those grievances.”

       4. “If a moratorium on time limits is called, the affected grievances shall be processed
       within a reasonable time given the other duties of the health care staff and the affected
       grievants shall be notified in writing.”

[Id. at PageID 1391.] Defendants do not present any evidence that a moratorium was called by the

Grievance Coordinator or that the individual responsible for the informal resolution received more

than ten grievances due within two weeks of each other. “[A]dministrative remedies are exhausted

when prison officials fail to timely respond to a properly filed grievance.” Boyd v. Corr. Corp. of

Am., 380 F.3d 989, 996 (6th Cir. 2004). When Bruin filed his amended complaint, October 4, 2016,

a response to his grievance had been filed but was untimely. Although Bruin continued with the

grievance process after filing suit, at the moment of filing, he had exhausted his administrative

remedies. Without evidence that a moratorium was entered or there were more than ten grievances

filed, Defendants have not met their burden.

   2. Eighth Amendment Claim Against Defendant Raines Regarding Pepper Spray

       Defendant Raines next argues Bruin did not file a grievance on this issue. Bruin states he

attempted to give his grievance to another Prisoner to mail to the Grievance Coordinator, but that

inmate was disciplined. On December 28, 2016, an officer stopped at inmate Garfield Evans’ cell

“to collect the mail that was sticking out of his door.” [DN 151-1 at PageID 1589.] The mail

                                                6
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 7 of 16 PageID #: 2079




contained three letters addressed to the grievance committee and one outside letter. [Id.]

Grievances that are addressed to the Grievance Committee are appeals of previously filed

grievances. [DN 145-2 at PageID 1065.] The form to file an initial grievance differs substantially

from the appellate form. [Id. at PageID 1064.] Although Bruin states he attempted to file a

grievance regarding this issue, the evidence shows otherwise. Therefore, without evidence that

Bruin was prevented from filing a grievance, his failure to file a grievance on this issue warrants

dismissal of the claim. Bruin was on a grievance restriction during this time. However, he was

allowed to file a grievance every ten business days during this time. [See DN 151-1 at PageID

1588.]

   3. Eighth Amendment Claim Against Defendants Neely and Raines Regarding
      Withholding Special Diet

         Defendants argue Bruin failed to exhaust administrative remedies prior to asserting this

claim. On December 15, 2016, Bruin filed a grievance concerning his request for a dairy free diet.

[DN 145-2 at PageID 1185.] On December 19, 2016, Dan Smith found Bruin was “not sincere” in

requesting a non-dairy diet and there was no evidence to support Bruin’s request. [Id. at PageID

1185-1186.] On March 7, 2017, the Warden received the grievance and after a review, sent the

grievance back to be processed as a medical grievance. [Id. at PageID 1199.]

         On March 15, 2017, Defendant Raines found Bruin was not entitled to a dairy free diet at

the informal resolution stage. [Id. at PageID 1187.] Bruin appealed the informal resolution to the

Health Care Grievance Committee on March 22, 2017. [Id. at PageID 1201.] The Committee

concurred with the informal resolution. [Id. at PageID 1202.] Bruin appealed the Committee’s

decision to the Medical Director and the Director stated allergy testing was requested for Bruin.

[Id. at PageID 1204.]




                                                7
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 8 of 16 PageID #: 2080




          Bruin filed a supplemental complaint alleging these facts on February 13, 2017. [DN 57-

1.] This is clearly before he had fully exhausted his administrative remedies. Therefore, Bruin did

not properly exhaust his administrative remedies prior to bringing this claim and this claim is

barred.

   4. Eighth Amendment Claim Against Defendants Neely, Ramey, and Bauer Regarding
      Forced Hydration

          Bruin claims he received forced hydration on January 25 and 26. Bruin filed his

supplemental claim on this issue on February 13, 2017. [Id. at PageID 491-497.] However, he did

not file a grievance regarding this issue until February 15, 2017. [DN 145-2 at PageID 1177.] Bruin

argues the fact that he was on a grievance restriction and filed a grievance on January 24, 2017

excuses this fact. Defendants cite to McDougald v. Esham, to support their position.

          In McDougald, McDougald was placed on a grievance restriction. 2018 WL 1010214, *5

(S.D. Ohio Feb 21, 2018). The Court found McDougald failed to exhaust his remedies despite this

restriction. Id. at 7. The Southern Ohio Correctional Facility had a policy that an inmate on

grievance restriction had “unlimited access to the kite system to communicate with administrative

personnel and also could have contacted corrections officers to obtain a grievance form and address

medical concerns through the inmate grievance procedure.” Id. Here, Defendants have not pointed

to any policy that allows for grievances to be made while on grievance restriction. In the cases

Defendants cite to, each institution pointed to a policy allowing for an inmate on a grievance

restriction to seek review. See Thompson v. Zwikler, 2013 WL 5538882, *5 (W.D. Mich. Oct. 8,

2013). Without more evidence, Defendants have not met their burden.

B. Eighth Amendment Claims

          Defendants are entitled to summary judgment on the merits of Bruin’s claims. It is well

established that “[t]he Eighth Amendment forbids prison officials from unnecessarily and

                                                 8
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 9 of 16 PageID #: 2081




wantonly inflicting pain on an inmate by acting with deliberate indifference toward [his] serious

medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010) (internal quotations

and citations omitted). A claim for deliberate indifference “has both objective and subjective

components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The objective

component mandates a sufficiently serious medical need. Blackmore v. Kalamazoo Cty., 390 F.3d

890, 895 (6th Cir. 2004). The subjective component regards prison officials' state of mind. Id. The

prison official must “be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Id. at 896 (internal quotation

marks and citation omitted). “[A] plaintiff alleging deliberate indifference must show more than

negligence or the misdiagnosis of an ailment.” Johnson v. Karnes, 398 F.3d 868, 875 (6th Cir.

2005) (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

       The Sixth Circuit has also noted that in the context of deliberate-indifference claims:

       [W]e distinguish between cases where the complaint alleges a complete denial of medical
       care and those cases where the claim is that a prisoner received inadequate medical
       treatment. Where a prisoner alleges only that the medical care he received was inadequate,
       federal courts are generally reluctant to second guess medical judgments. However, it is
       possible for medical treatment to be so woefully inadequate as to amount to no treatment
       at all.

Alspaugh, 643 F.3d at 169 (internal quotations and citations omitted). “[M]edical proof is

necessary to assess whether the delay caused a serious medical injury” where the injury is non-

obvious. Blackmore, 390 F.3d at 898.

   1. Treatment of High Blood Pressure

       Bruin argues he had high blood pressure from April 7, 2016 until August 20, 2016. [DN

2602 at PageID 232.] He states Defendants Davis and Ramey neglected to treat him. [Id.]

However, he did not respond to Defendants’ argument on the merits of this claim.




                                                9
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 10 of 16 PageID #: 2082




        Bruin submitted a sick call request on August 20, 2016 complaining of high blood pressure.

 [DN 148 at PageID 1547.] On August 20, 2016 an ECG was performed on Bruin and the results

 were normal. [Id. at PageID 1505.] The request was received on August 22, 2016 and Bruin was

 treated that same day by Defendant Davis. [Id.] Defendant Davis prescribed Bruin 5 mg of

 Lisinopril. [Id.] From April to August, Bruin submitted three other sick call requests. [Id. at PageID

 1537, 1542, 1543.] In these requests, Bruin did not make any complaint of issues with his blood

 pressure.

        Defendants cite to Powell v. Humphrey to support their position. In Powell, Powell argued

 Defendants denied him pain and high blood pressure medication. 2017 WL 3302664 *1 (W.D. Ky.

 Aug. 2, 2017.). Defendants provided records that they did in fact treat Powell for his pain and high

 blood pressure. Id. at 2. The Court granted summary judgment because the record contradicted

 Powell’s claims. Id.

        Here, it is clear that Bruin did receive prompt treatment for his high blood pressure after

 his request. The same day he made the complaint, an ECG was performed, and he was seen in

 person by Defendant Davis two days later for this complaint.

        At the informal resolution stage of the grievance process regarding this issue, it was noted

 that there was a medication error regarding his high blood pressure. [DN 145-2 at PageID 1258.]

 However, “a complaint that a physician has been negligent in diagnosing or treating a medical

 condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

 Medical malpractice does not become a constitutional violation merely because the victim is a

 prisoner.” Williams v. Mehra, 186 F.3d 685, 691 (6th Cir. 1999) (quoting Estelle v. Gamble, 429

 U.S. 97, 105-106 (1976)).




                                                  10
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 11 of 16 PageID #: 2083




        Here, Bruin has not provided any evidence that Defendants unnecessarily and wantonly

 caused him pain or suffering. Bruin’s bare assertions are not enough. Therefore, medication error

 is not enough to sustain a claim of deliberate indifference.

        Further, Bruin has not provided medical evidence of any detrimental effect the alleged

 delay in treatment caused. “[M]edical proof is necessary to assess whether the delay caused a

 serious medical injury” where the injury is non-obvious. Blackmore, 390 F.3d at 898. Therefore,

 this claim must be dismissed.

    2. Claim Against Defendant Raines Regarding Pepper Spray

        Defendant Raines argues she is entitled to summary judgment on this claim because no

 reasonable jury could conclude she was deliberately indifferent to Bruin’s medical needs. Bruin

 does not respond to this argument.

        Bruin alleged Defendant Raines poured water into his eyes to decontaminate after pepper

 spray was used. [DN 57-1 at PageID 481.] Bruin states the water “trickled to the back area of

 Plaintiff head area, re-activating the burning sensation and causing the excess residue of mace

 administered into Plaintiffs head to stream from its current location to the lower extremities of

 Plaintiff”. [Id.] However, Bruin also stated he request the decontamination. [Id.]

        “[T]he effects of OC spray, standing alone, fail to indicate an objective, “sufficiently

 serious” medical need giving rise to constitutionally-mandated medical treatment where the inmate

 has access to soap and water to decontaminate.” Woodard v. Winters, 2018 WL 3020336, at *11

 (S.D. Ohio June 18, 2018), report and recommendation adopted, 2018 WL 4610511 (S.D. Ohio

 Sept. 26, 2018). Bruin has not alleged any sufficiently serious medical need ignored or inflicted

 by Defendant Raines. Further, he has not alleged a “serious medical need beyond the normal




                                                  11
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 12 of 16 PageID #: 2084




 effects of OC spray.” Id. Bruin has provided no evidence to show Defendant Raines acted wantonly

 or indifferently by decontaminating Bruin. Therefore, this claim must be dismissed.

     3. Claim Against Defendants Neely and Raines Regarding Withholding Special Diet

         Dr. Forte approved a diet of “6 packs of crackers, peanut butter, and a banana” for breakfast

 on January 28, 2017. [DN 57-3 at PageID 540.] Bruin received this meal as ordered for breakfast.

 [DN 57-1 at PageID 497.] Bruin states he received the same modified meal at approximately 10:10

 a.m. [Id.] However, Defendants Neely and Raines determined Bruin did not need a special diet.

 Bruin alleges Defendants Neely and Raines showed a deliberate indifference to his serious medical

 needs by terminating his special diet with no medical justification. [Id. at PageID 498.] Defendants

 argue they are entitled to summary judgment because Bruin was not entitled to the special diet.

 Bruin does not respond to this argument.

         “In the dietary context, the Eighth Amendment requires that prison officials provide

 inmates with meals that are nutritionally adequate to sustain the prisoner’s health.” Blau v.

 Fortescue, 2019 WL 2612932, at *4 (E.D. Mich. June 26, 2019) (citing Cunningham v. Jones, 567

 F.2d 653, 656 (6th Cir. 1977). “Prison officials will be liable under § 1983 where they make dietary

 decisions on prisoners’ behalf with deliberate indifference to their health and safety.” Id.

         Although Bruin alleges Defendants had no medical justification for not providing his

 special diet, the change in Bruin’s diet was made after a review of Bruin’s medical records. [DN

 145-2 at PageID 1187.] Bruin’s medical records revealed he had never been diagnosed as lactose

 intolerant nor had he previously alleged he was lactose intolerant. [Id. at PageID 1187,1202.] Bruin

 does not refute the fact that he had never previously been diagnosed or claimed to be lactose

 intolerant.




                                                  12
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 13 of 16 PageID #: 2085




        Further, Bruin has not provided any evidence that Defendants acted wantonly in changing

 his diet. Defendants Neely and Raines disagreed with Dr. Forte’s order and subsequently changed

 Bruin’s diet. This act alone is not enough to indicate deliberate indifference. “To the extent

 [Bruin’s] allegations constitute a difference of opinion between himself and medical personnel

 regarding his need for a special diet, he has failed to state an Eighth Amendment claim.” Miller v.

 Cleek, 198 F. 3d 246 (6th Cir. 1999). Without further evidence, this claim must be dismissed.

    4. Claim Against Defendants Neely, Ramey, and Bauer Regarding Forced Hydration

        Bruin argues Defendants Neely, Ramey, and Bauer were deliberately indifferent to his

 medical needs by forcefully hydrating him. Defendants argue forced hydration was only used when

 it became medically necessary.

        Bruin engaged in a lengthy fast beginning in December 2016. Bruin had several visits with

 medical professionals and was consistently observed by guards. [See generally DN 148.] On

 January 23, 2017, Bruin was seen by Defendant Ramey. She noted that Bruin had missed his 90th

 meal but appeared to be “clinically stable.” [Id. at PageID 1461-1462.] He was drinking orange

 juice and tea when offered. [Id. at 1462.] Bruin alleges on January 24, 2016, Defendant Neely

 issued a memorandum ordering Bruin’s intake of tea and orange juice to be limited without

 medical justification. [DN 57-1 at PageID 490; DN 57-3 at PageID 528.] The memorandum Bruin

 provides does not list a date. Defendant Ramey suggested on January 3, 2017 that Bruin not be

 given tea as an option “based on urine and exam”. [DN 148 at PageID 1485.] Bruin further alleges

 he only passed out on January 26, 2017 due to this restriction on liquids.

        On January 26, 2017, Bruin passed out while walking in his cell. [DN 148 at PageID 1453.]

 Defendant Ramey recommended IV fluids because Bruin was showing signs of dehydration. [Id.

 at PageID 1453-1454.] Medical Director Denise Burkett agreed with Ramey’s recommendation.



                                                 13
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 14 of 16 PageID #: 2086




 [Id. at PageID 1454.] Defendant Bauer placed Bruin on an IV drip. [DN 57-1 at PageID 492.]

 Defendant Raines then allegedly adjusted the IV drip to give a rapid drip of fluids. [Id.at

 PageID493.] In addition to Bruin arguing the act of giving him IV fluids was medically

 unnecessary, he argues hydration only become necessary due to the liquid restriction.

        Here, it is clear Defendants Ramey, Bauer, and Raines administered the IV to treat Bruin’s

 dehydration. There is no evidence that Defendants acted wantonly when administering the IV drip.

 Bruin conclusively states it was done in a malicious manner. However, the evidence proves

 otherwise. Medical records show Bruin passed out after engaging in a long hunger strike. [DN 148

 at PageID1453.] He was showing signs of dehydration and his blood pressure was low. [Id.] As

 such, Defendant Ramey recommended an IV and Defendant Bauer administered it. Without more,

 Bruin has not provided evidence that these Defendants acted deliberately indifferent to his serious

 medical needs.

        These facts also do not give rise to a constitutionally cognizable claim under the Fourteenth

 Amendment. In Davis v. Agosto, the Court adopted an Eighth Circuit Opinion rejecting a

 constitutional challenge to a decision by prison officials to force-feed an inmate after a hunger

 strike. 89 Fed. App’x. 523, 528 (6th Cir. 2004). “While ‘[t]he Supreme Court has held that

 individuals in state custody enjoy [a] protectable liberty interest[ ] ... to refuse medical treatment.’

 Noble v. Schmitt, 87 F.3d 157, 161 (6th Cir.1996), that right is not absolute and is particularly

 susceptible to regulation in the prison setting.” Id. The Court further stated, “[h]ad [the officials]

 opted not to provide the treatment, the officials could have subjected themselves to a deliberate-

 indifference claim and would of course have remained responsible for providing any further

 medical treatment”. Id. Here, Defendants only acted when necessary. Had they not hydrated Bruin,




                                                   14
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 15 of 16 PageID #: 2087




 they may have acted with deliberate indifference. Therefore, the claim against them must be

 dismissed.

        Bruin argues Defendant Neely’s act of limiting his orange juice and tea led to his

 dehydration. Bruin was not restricted from drinking all fluids. His fluid intake was limited to a

 drink with each meal and water every hour. [DN 57-3 at PageID 528.] Bruin’s argument ignores

 the fact that on January 25, 2017, he stated “he was not going to drink any water that is offered to

 him” since his orange juice intake was limited. [DN 148 at PageID 1455.] He further stated, “they

 might as well have the IVs on stand-by.” [Id.] Bruin refused to drink the offered fluids. He has not

 provided any evidence that the plan suggested by Defendant Neely, if followed, would have made

 him dehydrated. Defendants cannot be punished for Bruin’s choice to limit his fluid intake

 completely. Therefore, this claim must also be dismissed against Defendant Neely.

 C. Bruin’s State Law Claims

        Bruin has also asserted state law medical negligence claims against Defendants. 18

 U.S.C. § 1367(c) states in relevant part:

        “The district courts may decline to exercise supplemental jurisdiction over a claim under
        subsection (a) if—

                (3) the district court has dismissed all claims over which it has original
        jurisdiction”.

        Since this Court has dismissed Bruin’s federal claims, it will decline to exercise

 supplemental jurisdiction over his state law claims See Wee Care Child Ctr., Inc. v. Lumpkin, 680

 F.3d 841, 849 (6th Cir. 2012); see also Polk v. Jones, 2020 WL 2203839, * 6 (W.D. Ky. May 6,

 2020). Accordingly, the Court will dismiss Bruin’s state-law claims without prejudice.

                                              IV. Conclusion




                                                 15
Case 5:16-cv-00105-TBR Document 165 Filed 08/21/20 Page 16 of 16 PageID #: 2088




       For the above stated reasons, IT IS HEREBY ORDERED that Defendants’ Motion for

 Summary Judgment [DN 145] is GRANTED. The claims against Defendants pursuant to 42

 U.S.C. § 1983 are DISMISSED WITH PREJUDICE. The state law claims against Defendants

 are DISMISSED WITHOUT PREJUDICE. Defendants are terminated as parties.

       IT IS SO ORDERED.




                                                                August 21, 2020




 cc: Brandon R. Bruin
     240651
     Eastern Kentucky Correctional Complex
     200 Road to Justice
     West Liberty, KY 41472
     PRO SE




                                             16
